Title: Project of a Treaty, Draft Portuguese-American Treaty, 25 Apr. 1786
From: Adams, John
To: 


          
            
              
            
            

              

              
            
          

          Draught of a treaty of Amity & Commerce between her
                most faithful Majesty the Queen of Portugal and the Algarva’s and
            the United States of America—
          The Parties being willing to fix in a permanent & equitable
            manner the rules to be observed in the Commerce they desire to establish between their
            respective Countries, have judged that the said end cannot be better obtained than by
            taking the most perfect equality & reciprocity for the Basis of their agreement.
            On these principles after mature deliberation, they have agreed to the following
            Articles—
          Art. 1st. There shall be a firm,
            inviolable & universal Peace & sincere friendship between Her most faithful Majesty the Queen of Portugal
              & the Algarves, her Hiers, successors, & subjects on the one Part
            & the United States of America & their Citizens on the other, without
            exceptions of Persons or Places
          Art. 2d. The subjects of Her most faithful Majesty the Queen of Portugal
              & the Algarves may frequent all the coasts,
                bays, harbours, ports, rivers & Countries of the United
            States of America and reside & trade there in all sorts of Produce manufactures and merchandize the importation of which
                shall not be prohibited by the laws, and shall pay within the said United
            States no other or greater Duties charges or fees whatsoever than the most favoured
            nations are or shall be obliged to pay: and they shall enjoy all the rights, privileges
            & exemptions in navigation & commerce which the most favoured Nation
            does or shall enjoy.
          Art. 3d. In Like manner the Citizens of
            the U. S. of America may frequent all the Coasts bays, harbours, ports,
              rivers & Countries of her most faithful Majesty the
              Queen of Portugal in
            of the domination of her most faithfull majesty where the commerce is not
            prohibited by the laws to all foreign nations and reside and trade there in all sorts of
            Produce manufactures & Merchandize; the importation of which shall not be
              prohibited by the laws. & shall pay in the dominions of her said Majesty
            no other or greater duties, charges or fees whatsoever than the most favoured Nation is
            or shall be obliged to pay, and they shall enjoy all the rights, privileges &
            exemptions in navigation and Commerce, which the most favoured nation does or shall
            enjoy—
          Art. 4th. More especially each Party
            shall have a right to carry any kinds of Produce Manufactures
              & Merchandize the importation of which shall be permitted to any
              foreign nation of whatever place they be the growth or Manufacture in their own
            or any other vessels to the parts of the Dominions of the other before described where
            it shall be lawful for all persons freely to purchase them and thence to take
              the produce Manufacture & merchandize of whatever place or
              the growth which all persons shall in like manner be free to sell them, paying in both cases such duties, Charges &
              fees only as are or shall be paid by the most favoured nation. whose
              priviledge is not the [. . .] effect & N. B. of a particular
              reciprocal Compensation—Nevertheless &c &c &c
            Nevertheless the United states of America
            each Party reserve to itself
            themselves the right where any Nation restrains the transportation of
              Merchandize to the Vessels of the Country of which it is the growth or manufacture to
              establish against such nation retaliating regulations: and each party
                reserves
              also the right to prohibit in their respective Countries the exportation or
              importation of any species of goods or Commodities whatsoever, when reasons of state
              shall require it. In this case the subjects or Citizens of either of the Contracting
              parties shall not import or export the Merchandize prohibited by the other but if one
              of the Contracting parties, permits any Person of their own or any other nation to
              import or export the same merchandize the Citizens or subjects of the other shall
              immediately enjoy the same Liberty
          Art. 5th. All merchants, commanders of
            Vessels & other subjects & Citizens of each party shall have free
            liberty, in all places within the dominion or jurisdiction of the other, to manage their
            own business themselves or to employ whomsoever they please to manage the whole or any
            part thereof for them, they shall also be free to unload their merchandize at such
              time & into such Vessels as they shall think most convenient—and shall not be obliged to make use of any interpreter
                broker, or other person whatsoever, nor to pay them any salary or fees, unless they
                chuse to make use of them. Moreover they shall not be obliged in loading or
                unloading their Vessels to make use of those workmen who may be appointed by public
                Authority for that purpose, but it shall be entirely free for them to load or unload
                them by themselves, or to make use of such persons in loading or unloading them as
                they shall think fit, without paying any fees or salary to any other
                whomsoever: neither shall they be forced to unload any sort of merchandize into
              any other Vessels, or to receive them into their own, or to wait for their being
              loaded longer then they please—.
          Art. 6. That the Vessels of either party loading within the ports
            or jurisdiction of the other may not be uselesly harrassed or detained, it is agreed
            that all examinations of goods requird by the Laws shall be made before they
            are laden on board the vessel & that there shall be no examination after; nor
            shall the Vessel be searched at any time unless articles shall have been
            laden therein clandestinely & illegally in which case the person by whose order
            they were carried on board, or who carried them without order, shall be liable to the
            laws of the land in which he is—but no other person shall be molested, nor shall any
            other goods nor the Vessel be seized or detained for that Cause—
          Art. 7. Each party shall endeavour by all the means in their power
            to protect & defend all the Vessels & other effects belonging to the
            subjects or the Citizens of the other, which shall be within the extent of their
            Jurisdiction by sea or by land; and shall use all their efforts to recover &
            cause to be restored to the right owners their Vessels & effects which shall be
            taken from them within the extent of their said jurisdiction—
          Art. 8 The Vessels of the subjects or Citizens of either party
            coming on any coast belonging to the other whose
                commerce is not forbidden to all foreign nations but not willing to enter into
              port, or being entered into port & not willing to unload their Cargoes or
            break bulk–shall have liberty to depart and to persue their Voyage without molestation,
            and without being obliged to pay any duties, charges, or fees
              whatsoever except such port charges as are paid by the most favoured
                nations nor to render an account of their Cargo but they shall be obliged
            to receive the usual guards as practised with the most favoured nations.
          Art. 9th. When any Vessel of either
            party shall be wrecked, foundered, or otherwise damaged on the Coasts or within the
            dominions of the other, their respective subjects or Citizens shall receive, as well for
            themselves as for their Vessels & effects the same assistance which would be due
            to the Inhabitants of the Country when the Damage happens, & shall pay the same
            Charges & dues to the only as the said Inhabitants would be subject
            to pay in a like case–and if the operations of repair shall require that the whole or
            any part of their Cargo be unladed, they shall pay no duties, Charges or fees, on the
            part which they shall relade & carry away–the ancient & barberous right
            to wrecks of the sea shall be entirely abolished, with respect to the subjects or
            Citizens of the two Contracting Parties—
          Art. 10th.. The Citizens or Subjects of
            each Party shall have power to dispose of their personal goods within the jurisdiction
            of the other by testament, donation, or otherwise: & their representatives,
            being subjects or Citizens of the other party, shall succeed to their said personal
            Goods, whether by testament, or ab intestato; and may take possession thereof either by
            themselves or by others acting for them, & dispose of the same at their will,
            paying such dues only as the Inhabitants of the Country wherein the said goods are shall
            be subject to pay in like Cases, and in case of the absence of the Representative such
            care shall be taken of the said goods & for so long a time as would be taken of
            the goods of a Nation in like case untill the lawful owner may take measures for
            receiving them & if question shall arise among several claimants to which of
            them the said goods belong the same shall be decided finally by the laws &
            judges of the land wherein the said goods are–and where on the death of any person
            holding real estate within the limits
            territories of the one party such real estate would be the laws of the Land
            descend on a Citizen or Subject of the other where he not disqualified by
            alienge such subject or Citizen shall be allowed a reasonable time to sell the same
            & to withdraw the proceeds without molestation—
          supplied by Art. XI.2 in the observations Art. 11th.. The most perfect freedom of Conscience & of the
              worship is granted to the Citizens or subjects of either party within the jurisdiction
              of the other, without being liable to molestation in that respect for any cause other
              than an insult on the religion of others: Moreover
              when the subjects or Citizens of the one party shall die within the jurisdiction of
              the other, their Bodies shall be buried in the usual burying grounds, or other decent
              & suitable places, and shall be protected from Violation or
            disturbance
          Art. 12th. If one of the contracting
            parties should be engaged in a War with any other power the free intercourse
            & commerce of the subjects or Citizens of the party remaining neuter with the
            belligerent powers shall not be interrupted–on the contrary in that Case; as in full
            peace the vessels of the neutral Party, may navigate freely to and from the ports
            & on the Coasts of the belligerent Parties, free Vessels making free goods,
            insomuch that all things shall be adjudged free which shall
              be on board any vessel belonging to the neutral party, although such things belong to
              an enemy of the other except the Merchandizes [. . .] in the
              observations, and the same freedom shall be extended to persons who shall
            be on board a free Vessel, although they should be enemies to the other party, unless
            they be soldiers in actual service of such enemy, on the other hand enemy Vessels shall
            make enemy goods, insomuch that whatever shall be found in the Vessels of an Enemy shall
            be confiscated without distinction, except such goods & merchandize as were put
            on board such Vessel before the declaration of War and within six months after it, which shall be free—
          
            Art. 13th. And in the same case of one of the
              Contracting parties being engaged in a War with any other power, to prevent all the
              difficulties & misunderstandings that usually arise respecting the merchandize
              heretofore called contraband, such as Arms, ammunition and military stores of every
              kind, no such Articles carried in the Vessels or by the
                subjects or Citizens of one of the parties to the Enemies of the other shall be
                deemed contraband so as to induce confiscation or condemnation & a loss of
                property to individuals, nevertheless it shall be lawful to stop such Vessels,
              and to make them unlade such articles in the nearest port, putting them under safe
              keeping; or to detain them for such length of time as the Captors may think necessary
              to prevent the inconvenience or damage that might ensue from their proceeding; paying
              however a reasonable Compensation for the loss such arrest shall occasion to the
              proprietors: or it shall be allowed to use in the service of the Captors the whole or
              any part of the military stores so detained, paying the owners the full value of the
              same to be assertained by the current price at the place of its
                destination—but In the case of
              any Vessel so shall be here stopped for articles
                heretofore deemed contraband if the master will deliver over the goods
              supposed to be of contraband Nature, he shall be admitted to do it, & the
              Vessel shall not in that case be carried into any port, nor further detained, but
              shall be allowed to proceed in her voyages nor shall any such articles be subject to
              be taken or delayed in any case if they be not in greater quantity than may be
              necessary for the use of the ships, or of the persons in it.
          
          Art. 14th. And in the same case where
            one of the parties is engaged in war with another power that the Vessels of the neutral
            party may be readily & certainly known, it is agreed that they shall be provided
            with sea-letters or passports which shall express the name, the property and burthen of
            the vessel, as also the name & dwelling of the master; which passports shall be
            made out in good & due forms (to be settled by Convention between the parties
            whenever occasion shall require) shall be renewed as often as the Vessel shall return
            into port & shall be exhibited whensoever required as well in the open sea as in
            port—but if the said vessel be under convoy of one or more Vessels of War belonging to
            the neutral party, the simple declaration of the officer commanding the Convoy that the
            said vessel belongs to the party of which he is, shall be considered as establishing the
            fact, and shall relieve both parties from the trouble of further examination—
          Art. 15th. And to prevent entirely all
            disorder & violence in such cases, it is stipulated, that when the vessels of
            the neutral Party sailing without convoy, shall be met by any Vessel of War, public or
            private of the other party, such Vessel of War shall not approach within Cannon shot of
            the said neutral Vessel, nor send more than two or three men in their boat on board the
            same to examine her sea-letters or pass-ports & all persons belonging to any
            vessel of War public or private who shall molest or injure in any manner whatever the
            people, vessels or effects of the other party shall be responsible in their persons
            & property for damages & interest and more especially the Comd
              officer of the Vessel shall be responsible civily for the same in his person &
              property by whomsoever of his crew the injury was done, sufficient security for
            which shall be given by all Commanders of private armed Vessels before they are
            Commissioned.
          Art. 16th. It is agreed that the
            subjects or Citizens of each of the contracting parties their vessels & effects
            shall not be liable to any embargo or detention on the part of the other for
            any military expedition or other public or private purpose whatsoever and in all cases
            of seisure, detention, or arrest for debts contracted, or offences committed by any
              Subject Citizen or Subject of the one party within the
            Jurisdiction of the other, the same shall be made and prosecuted by order &
            authority of law only, and according to the regular course of proceedings usual in such
            cases—
          Art. 17. If any Vessel or effects of the neutral Power be taken by
            an Enemy of the other or by a pirate, and retaken by that other they shall be brought
            into some port of one of the parties & delivered into the Custody of the
            officers of that port in order to be restored entire to the true proprietor as soon as
            due proof shall be made concerning the property thereof—
          Art. 18th. If the Subjects
            Citizens or Subjects of either party, in danger from tempests, pirates
            enemies or other accidents, shall take refuge with their Vessels or effects within the
            harbours or jurisdiction of the other, they shall be received protected &
            treated with humanity & kindness & shall be permitted to furnish
            themselves at reasonable prices with all refreshments provisions & other things
            necessary for their sustenance, health, & accomodation and for the repair of
            their vessels—
          Art. 19th. The Vessels of War publick
            and private of both parties, shall carry freely wheresoever they please the Vessels
            & effects taken from their enemies without being obliged to pay any duties, charges or fees to officers of admiralty, of the customs,
            or any others except the port charges paid by the most favoured nation nor
            shall such prizes be arrested, searched, or put under legal process when they come to
            & enter the ports of the other party, but may freely be carried out again at any
            time by their captors to the places expressed in their Commissions, which the Commanding
            officer of such vessels shall be obliged to shew, but no
                vessel which shall have made prizes on the subjects of His most Christian
              Majesty the King of France shall have a right of assylum in the ports or havens of the
              said U. S. and if any such be forced therein by tempest or dangers of the sea, they
              shall be obliged to depart as soon as possible according to the tenor of the treaties
              existing between his said most Christian Majesty & the said
              United-States
             but nothing herein contained shall be understood to derogate from the obligations
              of the U. S. of A towards his M. C. M.–y as stipulated in the blank articles of their
              treaty of N 16 amity & Commerce
          Art. 20th. No Subject
            Citizen or Subject of either of the Contracting parties shall take from any
            power with which the other may be at War any Commission or Letter of Marque for arming
            any Vessel to act as a Privateer against the other on pain of being punished as a
            pirate, nor shall either party hire, Lend or give any part of their naval, or military
            force to the enemy of the other to aid them offensively or defensively against that
            other
          Art. 21st. If the two contracting
            parties should be engaged in a War against a Common Enemy, the following points shall be
            observed between them. 1st. If a Vessel of one of the
            parties retaken by a privateer of the other shall not have been in possession of the
            Enemy more than twenty four hours, she shall be restored to the first owner, for one
            third of the Value of the Vessel & Cargo, but if she shall have been more than
            twenty four hours in possession of the Enemy she shall belong wholly to the
              recaptor—2d. if in the same case the recapture were by a
            public Vessel of War of the one party restitution shall be made to the owner for one
            thirtieth part of the Value of the Vessel & Cargo, if she shall not have been in
            possession of the Enemy more than twenty four hours; And one tenth of the said value
            where she shall have been longer: Which sums shall be distributed in gratuities to the
            recaptors 3d. the restitution in the Cases aforesaid shall
            be after due proof of property & surety given for the party to which the
            recaptors are entitled 4th. the Vessels of War public
            & private of the two parties shall be reciprocally admitted with their prizes
            into the respective parts of each, but the said prizes shall not be discharged, nor sold
            there untill their legality shall have been decided according to the Laws and
            regulations of the state to which the Captor belongs—5th. it
            shall be free to each party to make such regulations as they shall judge necessary for
            the Conduct of their respective Vessels of War public & private, relative to the
            vessels which they shall take & carry into the ports of the two parties—
          Art. 22d. Where the parties shall have
            a common Enemy, the Vessels of war of each shall upon all occasions take under their
            protection the Vessels of the other going the same Course, and shall defend such Vessels
            as long as they hold the same Course against all force & Violence in the same
            manner as they ought to protect & defend vessels belonging to the party of Which
            they are—
          Art. 23d. If war should arise between
            the two contracting parties, the merchants of either Country then residing in the other
            shall be allowed to remain nine months
            one year to collect their debts &
            settle their affairs & may depart freely, carrying off all their effects,
            without molestation or hindrance: and all Women & Children, Scholars of every
              profession faculty, cultivators of the Earth, artizans, manufacturers
            & fishermen unarmed, & inhabiting unfortified Towns, Villages or places,
            and in general all others, whose occupations are for the common subsistance &
            benefit of mankind shall be allowed to continue their respective employments, &
            shall not be molested in their persons, nor shall their houses or goods be burnt or
            otherwise destroyed, nor their fields wasted by the armed force of the Enemy into whose
            power by the events of war, they may happen to fall: but if any thing is necessary to be
            taken from them for the use of such armed force, the same shall be paid for at a
            reasonable price And all merchant & trading Vessels employed in exchanging the
            products of different places and thereby rendering the necessaries, conveniences
            & Comforts of human Life more easy to be obtained and more general, shall be
            allowed to pass free & unmolested, and neither of the contracting Powers shall
            grant or issue any Commission to any private armed Vessels empowering them to take or
            destroy such trading Vessels or interrupt such Commerce—
          Art. 24th. And to prevent the
            destruction of prisoners of War by sending them into distant and inclement Countries, or
            by crouding them into close and noxious places, the two contracting Parties solemnly
            pledge themselves to each other & to the World that they will not adopt any such
            practice—that neither will send the prisoners whom they may take from the other into the
            East Indies, or any other parts of Asia or africa: but that they shall be placed in some
            part of their dominions in Europe or America in wholesome situations, that they shall
            not be confined in dungeons, prison-ships, nor prisons, nor be put into Irons, nor
            bound, nor otherwise restrained in the use of their limbs, that the officers shall be
            enlarged on their paroles within convenient districts & have comfortable
            Quarters and the Common Men be disposed in cantonments open & extensive enough
            for air and exercise, and lodged in barracks as roomly & good as are provided by
            the party in whose power they are for their own troops, that the officers shall also be
            daily furnished by the party in whose power they are with as many rations & of
            the same articles & Quality, as are allowed by them, either in kind or by
            commutation to officers of equal rank in their own army, & all others shall be
            daily furnished by them with such ration as they allow to a common soldier in their own
            service, the Value whereof shall be paid by the other party on a mutual adjustment of
            accounts for the subsistance of prisoners at the close of the War, and the said account
            shall not be mingled with or sett off against any others, nor the balances due on them
            be withheld as a satisfaction or reprisal for any other article or for any other cause
            real or pretended whatever, that each party shall be allowed to keep a Commissary of
            Prisoners of their own appointment with every seperate cantonment of prisoners in
            possession of the other, which Commissary shall see the Prisoners as often as he
            pleases, shall be allowed to receive & distribute whatever Comforts may be sent
            to them by their friends & shall be free to make his reports in open Letters to
            those who employ him—but if any officer shall break his parole, or any other Prisoner
            shall escape from the limits of his cantonment after they shall have been designated to
            him, such Individual Officer or other prisoner shall forfeit so much of the benifit of
            this Article as provides for his enlargement on parole or cantonment. And it is declared
            that neither the pretence that War disolves all treaties, nor any other whatever shall
            be considered as annulling or suspending this & the next preceding article, but
            on the contrary that the state of War is precisely that for which they are provided
            & during which they are to be as sacridly observed as the most acknowledged
            articles in the law of nature or Nations—
          Art. 26th.. The two contracting parties
            grant to each other the liberty of having each in the ports of the other, Consuls, Vice
            Consuls, agents & Commissaries of their own appointment whose functions shall be
            regulated by particular agreement whenever either party shall chuse to make such
            appointment but if any such Consuls shall exercise Commerce they shall be
            submitted to the same laws and usages to which the private individuals of their nation
            are submitted in the same place—
          Art. 2 67. If either party shall hereafter grant to any
            other nation any particular favor in navigation or Commerce, it shall immediately become
            common to the other party freely where it is freely granted to such other nation,
              as in yeilding the compensation
            where such nation does the same—
          Art. 2 78th. Her Majesty the
            Queen of Portugal & the United States of America agree that this treaty shall be
            in force during the term of 10 years from the exchange of ratifications and the
              ratification shall be within the space of one year after the signature or earlier if
              possible & if the expiration of that term should happen during the
            course of a War between them then the Articles before provided for the regulation of
            their Conduct during such War shall continue in force untill the conclusion of the
            treaty which shall reestablish Peace & that this treaty shall be ratified on
            both sides & the ratification exchanged within one year from the Day of its
            signature—
          
            
              
            
          
        